        Case 1:18-cv-00155-TNM Document 45-3 Filed 03/10/20 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 THE REPORTERS COMMITTEE FOR
 FREEDOM OF THE PRESS,


                Plaintiff,

        v.

 UNITED STATES CUSTOMS AND                          Civil Action No. 18-cv-0155 (TNM)
 BORDER PROTECTION

 and

 UNITED STATES DEPARTMENT OF
 HOMELAND SECURITY


                Defendants.


                             DECLARATION OF KATIE TOWNSEND

I, Katie Townsend, declare as follows:

       1.      I am the Legal Director at the Reporters Committee for Freedom of the Press (the

“Reporters Committee” or “RCFP”), an unincorporated nonprofit association located in

Washington, D.C., a position I have held since May 2018. I am an attorney and counsel of

record for Plaintiff in this matter. Prior to becoming RCFP’s Legal Director, I was RCFP’s

Litigation Director; I held that position from September 2014 to May 2018. I am a member in

good standing of the bar for the District of Columbia and am admitted to practice before this

Court. I make this declaration in support of Plaintiff’s Opposition to the Motion for Summary

Judgment filed by Defendants United States Customs and Border Protection (“CBP”) and United

States Department of Homeland Security (“DHS”) (collectively “Defendants”) and in support of



                                                1
        Case 1:18-cv-00155-TNM Document 45-3 Filed 03/10/20 Page 2 of 4




Plaintiff’s Cross-Motion for Summary Judgment. I have personal knowledge of the matters

stated in this declaration.

        2.       Attached hereto as Exhibit A are true and correct copies of the following records

produced to Plaintiff in response to its FOIA Requests:

             •   CBP FOIA 001421–001682

        Exhibit A reflects all 262 pages of material identified by CBP as responsive to Plaintiff’s

Second FOIA Request.

        3.       Attached hereto as Exhibit B are true and correct copies of the following records

produced to Plaintiff in response to its FOIA Requests:

             •   CBP FOIA 001291–001399

        4.       Attached hereto as Exhibit C are true and correct copies of the following records

produced to Plaintiff in response to its FOIA Requests:

             •   CBP FOIA 002387–002633

        5.       Attached hereto as Exhibit D are true and correct copies of the following records

produced to Plaintiff in response to its FOIA Requests:

             •   CBP FOIA 001931–002072

        6.       Attached as Exhibit E is a true and correct copy of the following publicly

available news article: Kayla Epstein and Darryl Fears, Rogue Twitter accounts spring up to

fight Donald Trump on climate change, The Washington Post, Jan. 25, 2017, archived at

https://perma.cc/FR3L-VLGK.

        7.       Attached as Exhibit F is a true and correct copy of the following publicly

available news article: Alleen Brown, Rogue Twitter Accounts Fight to Preserve The Voice of

Government Science, The Intercept, Mar. 11, 2017, archived at https://perma.cc/NEC9-YTPM.



                                                  2
        Case 1:18-cv-00155-TNM Document 45-3 Filed 03/10/20 Page 3 of 4




       8.      Attached as Exhibit G is a true and correct copy of the following publicly

available report issued by DHS’s Office of Inspector General: “Management Alert—CBP’s Use

of Examination and Summons Authority Under 19 U.S.C. § 1509,” Nov. 16, 2017, available at

https://www.oig.dhs.gov/sites/default/files/assets/Mga/2017/oig-18-18-nov17.pdf.

       9.      Attached hereto as Exhibit H is a true and correct copy of Plaintiff’s First FOIA

Request to DHS, submitted on April 17, 2017.

       10.     Attached hereto as Exhibit I is a true and correct copy of the administrative

appeal submitted by Plaintiff on June 6, 2017, challenging Defendants’ failure to respond to the

FOIA Request within the statutory deadlines imposed by FOIA. Concluding that no adverse

determination had been reached, the CBP’s FOIA Appeals Office closed Plaintiff’s

administrative appeal on July 5, 2017.

       11.     Defendants did not provide Plaintiff with any records responsive to Plaintiff’s

First FOIA Request before the above-captioned lawsuit was filed.

       12.     Attached hereto as Exhibit J is a true and correct copy of Plaintiff’s Second

FOIA Request to DHS, submitted on March 26, 2018.

       13.     During meet and confer discussions with counsel for Defendants regarding the

processing of the First FOIA Request in March and April 2018, Defendants’ counsel represented

to me that CBP would not conduct a search for records responsive to Categories 4 and 5 of

Plaintiff’s First FOIA Request based on the wording of Plaintiff’s First FOIA Request because,

as written, CBP’s search would “yield no results” for responsive records. See ECF 13 at ¶ 6.

Further, Defendants’ counsel refused to engage in discussions to identify mutually agreeable

search terms and/or search parameters that would narrow the scope of CBP’s search for records

in response to subsections (4) and (5) of Plaintiff’s First FOIA Request. Id.




                                                3
        Case 1:18-cv-00155-TNM Document 45-3 Filed 03/10/20 Page 4 of 4




       14.     Attached hereto as Exhibit K is a true and correct copy of Plaintiff’s Third FOIA

Request to DHS, submitted on May 1, 2018.

       15.     Defendants did not provide Plaintiff with any records responsive to Plaintiff’s

Second FOIA Request or Plaintiff’s Third FOIA Request before Civil Action No. 18-cv-01289

was filed.

       16.     CBP identified 4,147 pages of records responsive to Plaintiff’s FOIA Requests.

Of those processed pages, 474 pages were released in full, 2,019 pages were released in part, and

1,654 pages were withheld in their entirety. Of those pages, 262 pages of records released in

whole or in part were identified as responsive to Plaintiff’s Second FOIA Request, and 3,885

pages of records pages of records released in whole or in part were identified as responsive to

Plaintiff’s First and Third FOIA Requests, as combined.

       17.     Defendants withheld in full, pursuant primarily to Exemption 5, 96 pages of

material responsive to Plaintiff’s Second FOIA Request, which sought Defendants’ processing

notes related to the First FOIA Request, and released in part 171 pages of responsive material.



I declare under penalty of perjury that the foregoing is true and correct.



Executed on March 10, 2020.

                                                              /s/ Katie Townsend
                                                              Katie Townsend




                                                  4
